DETAILED ACTION
Status of Claims
Upon further review, the Non-Final rejection of 03/08/2022 is hereby withdrawn in view of the following action.

As per the submission to the Office filed on 06/08/2022, the following represents the changes from the previous claims: Claims 2 and 15 were amended, Claim 3 was canceled, and Claim 21 is new. Claims 1, 2, and 4-21 are presented for examination. 

Claim Objections
3.	Claims 1, 4, 8, 10, and 12-14 are objected to because of the following informalities:  The inflected verb form having the -ing suffix: “initiating” “identifying” “orienting” “delivering” “determining” “positioning” in claim 1 should be replaced with the simple verb form “identify” “orient” “deliver” “determin” “position” to agree with the action performed by the processor in the preceding clause as in Claims 4, 5, and 13. See also claims 8, 10, and 12. The word “which” in claim 4 line 4, claim 10 line 2, Claim 12 line 2, claim 13 line 2, and claim 14 line 2 should be deleted. The word “a” should be inserted before “facility operator” in claim 8 line 5 and claim 10 line 6. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Palsgaard et al. (US Patent Publication 2015/0149050) in view of Pastoor et al. (US Patent Publication 2014/0217977) and Marchant et al. (US Patent Publication 2017/0202191).  
	a. Regarding claim 1, Palsgaard teaches a feed delivery platform comprising one or more communication interfaces, one or more processors, and computer-readable storage media storing computer-executable instructions [the motorized feeding vehicle comprises a wireless communication unit, such as a WIFI or GSM unit, for communicating any of the first set of parameters, the second set of parameters, the third set of parameters, the fourth set of parameters and the data to a server, computer or handheld device [0068]], which when executed by the one or more processors cause the one or more processors to receive an initiation signal [feeding started based on the data of the recorded fourth set of parameters [0134];  animal feeding system may also be autonomously controlled by using the recorded fourth set of parameters [0052]] from a management system 56 [control unit 56 which is connected to the feeding system [0131]], initiate a feed delivery to one or more habitats 16 [a plurality of cages 16 [0119]] in response to receiving the initiation signal [information representing the amount of feed delivered to each cage by the feeding pipe 32 and the status of the feeding pipe may be stored as a fourth set of feeding parameters. In this way, the feeding may as well be performed automatically [0128]; feeding pipe 32 may be extended automatically and the feeding started based on the data of the recorded fourth set of parameters [0134]] identify a first habitat of the one or more habitats within an environment [each of the cages may comprise an RFID tag 44 [0121]; an RFID tag on each of cage may be used for remotely and wireless reading of the identification devices [0054]]; orient a feed delivery apparatus with the first habitat [feeding pipe 32 may be extended automatically and the feeding started based on the data of the recorded fourth set of parameters [0134]]; deliver a desired amount of feed into the first habitat by the feed delivery apparatus [feed is simply pumped at or onto the cage in the right amount by the use of the feeding pipe [0050]]; identify a recharge station and position the feed delivery platform with respect to the recharge station 22 [the feeding vehicle 20 may be programmed to autonomously return to a re-supply station being e.g. the maintenance shed 22 to be re-supplied [0137]] to initiate a recharge operation [electric motor 38′ is powered by a battery pack (not shown), which may be recharged at the maintenance shed 22 [0139]].
	Palsgaard does not specifically teach instructions which cause one or more processors to determine that a power level associated with the feed delivery platform is below a first power threshold; position the feed delivery platform with respect to the recharge station to initiate a recharge operation; and determine the power level associated with the feed delivery platform has met or exceeded a second power threshold. Pastoor teaches instructions which cause one or more processors to determine that a power level associated with the feed delivery platform is below a first power threshold, position the feed delivery platform 2 with respect to recharge station 30 to initiate a recharge operation [When the batteries need to be recharged, the vehicle is programmed to navigate to charging station 30, dock with it such that the inlet side coupling means is connected to a power supply outlet of the charging station and energy can flow to the batteries for charging [0048]] and determine the power level associated with the feed delivery platform has met or exceeded a second power threshold [After the batteries of the vehicle are sufficiently charged the vehicle is programmed to move away from the charging station [0072]] for the purpose of providing an autonomously movable, electrically powered vehicle programmed to navigate to a recharging station, dock with it such that energy can flow to the batteries for charging and move away from the charging station after determining that the batteries are sufficiently charged.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platform taught by Palsgaard to include instructions which cause one or more processors to determine that a power level associated with the feed delivery platform is below a first power threshold, position the feed delivery platform with respect to the recharge station to initiate a recharge operation, and determine the power level associated with the feed delivery platform has met or exceeded a second power threshold as taught by Pastoor because doing so would have provided an autonomously movable, electrically powered vehicle programmed to navigate to a recharging station, dock with it such that energy can flow to the batteries for charging and move away from the charging station after determining that the batteries are sufficiently charged. 
Palsgaard in view of Pastoor does not specifically teach one or more habitats associated with insect populations. Marchant teaches one or more habitats 10 associated with insect populations [an enclosure for containing the adult insects, adapted to permit air circulation into and out of the enclosure and to admit external illumination into the enclosure, claim 1] for the purpose of providing controlled environmental conditions for continuous large scale production of insect larvae which may be used for example in livestock feed or feed ingredients, pet food, or food stuffs for human consumption.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platform taught by Palsgaard in view of Pastoor to include one or more habitats associated with insect populations as taught by Marchant because doing so would have provided controlled environmental conditions for continuous large scale production of insect larvae which may be used for example in livestock feed or feed ingredients, pet food, or food stuffs for human consumption.  
	
6. 	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Palsgaard et al. (US Patent Publication 2015/0149050) in view of Pastoor et al. (US Patent Publication 2014/0217977) and Marchant et al. (US Patent Publication 2017/0202191) as applied to claim 1 above and further in view of Ruizenaar et al. (US Patent Publication 2017/0156287). 
a. Regarding claim 2, Palsgaard in view of Pastoor and Marchant teaches (references to Palsgaard) the feed delivery platform as recited in claim 1, wherein the initiation signal is received [feeding started based on the data of the recorded fourth set of parameters [0134]; animal feeding system may also be autonomously controlled by using the recorded fourth set of parameters [0052]; information of remaining feed may also be used for continuously altering the fourth set of parameters such that all animals receive the proper amount of feed [0055]]. Palsgaard in view of Pastoor and Marchant does not specifically teach the initiation signal is received from the first habitat. Ruizenaar teaches the initiation signal is received from the first habitat [feed measurement device 9 may be present at the feeding location and measure the amount of feed present at the feeding locations repeatedly or continuously [0071]; feed control system 23 determines, based on the measured amounts of feed at the feeding locations, which one of these locations has a feed requirement (which is explained below by way of an example). The feed control system 23 then determines which feeding location needs to be provided with feed at the next feeding round of the feeding vehicle, and prepares the necessary data and transmits these data to the regulating unit of the feeding vehicle [0067]] for the purpose of providing a feed measurement device at the first habitat to measure the amount of feed present and a management system that receives the signal from the feed measurement device at the first habitat and determines based on the amount of feed, which habitat needs to be provided with feed and transmits the data to the feeding platform. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platform taught by Palsgaard in view of Pastoor and Marchant to include the initiation signal received from the first habitat as taught by Ruizenaar because doing so would have provided a feed measurement device at the first habitat to measure the amount of feed present and a management system that receives the signal from the feed measurement device at the first habitat and determines based on the amount of feed, which habitat needs to be provided with feed and transmits the data to the feeding platform.  

7. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Palsgaard et al. (US Patent Publication 2015/0149050) in view of Pastoor et al. (US Patent Publication 2014/0217977) and Marchant et al. (US Patent Publication 2017/0202191) as applied to claim 1 above, and further in view of Noordam (US Patent Publication 2012/0226407).
a. Regarding claim 4, Palsgaard in view of Pastoor and Marchant teaches (references to Palsgaard) the feed delivery platform as recited in claim 1 having the computer-readable storage media storing computer-executable instructions [the motorized feeding vehicle comprises a wireless communication unit, such as a WIFI or GSM unit, for communicating any of the first set of parameters, the second set of parameters, the third set of parameters, the fourth set of parameters and the data to a server, computer or handheld device [0068]; motorized feeding vehicle 20 further comprises a control unit 56 [0131]]. Palsgaard further teaches instructions which cause one or more processors to receive image data from at least one image capture device 62 [feeding vehicle 20 may also comprise cameras 62 for use in controlling the motorized feeding vehicle [0138]].
Palsgaard in view of Pastoor and Marchant does not specifically teach instructions which cause one or more processors to determine an obstruction exists on a path of the feed delivery platform based at least in part on the image data; send a notification to a management system related to the obstruction; receive second image data from the image capture device; and determine, prior to orienting the feed delivery apparatus with the first habitat, that the obstruction has been removed from the path.
Noordam teaches instructions which cause one or more processors to receive image data from at least one image capture device 62, determine an obstruction exists on a path of the feed delivery platform based at least in part on the image data [An optical sensor 62 could, for example, comprise a camera 62 which is mounted on the autonomously movable agricultural vehicle 10 and with which the obstacles O102, O162 can be recognized [0043]], send a notification to a management system 40 [agricultural vehicle 10 also comprises a control circuit 40 [0039]] related to the obstruction [control circuit is, for example, configured to add obstacles in the route to the storage medium if new obstacles are identified by the optical sensor [0032]]; receive second image data from the image capture device 62 and determine, prior to orienting the feed delivery apparatus with the first habitat [travel a first route 200 in order to offer feed 160 [0045]], that the obstruction has been removed from the path [The obstacle could, for example, be moved or removed, as a result of which the autonomously movable agricultural vehicle could, for example, again move along the original route [0030]] for the purpose of providing an autonomous feed delivery platform with instructions that cause one or more processors to determine if an obstacle is on a route based on data from an image capture device with which obstacles on a route can be recognized, send a notification to a management system if new obstacles are identified by the image capture device, and determine that the obstacle has been moved or removed so the feed delivery platform again moves along the original route prior to providing fresh feed to animals in the habitat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platform taught by Palsgaard in view of Pastoor and Marchant to include instructions which cause one or more processors to determine an obstruction exists on a path of the feed delivery platform based at least in part on the image data; send a notification to a management system related to the obstruction; receive second image data from the image capture device; and determine, prior to orienting the feed delivery apparatus with the first habitat, that the obstruction has been removed from the path as taught by Noordam because doing so would have provided an autonomous feed delivery platform with instructions that cause one or more processors to determine if an obstacle is on a route based on data from an image capture device with which obstacles on a route can be recognized, send a notification to a management system if new obstacles are identified by the image capture device, and determine that the obstacle has been moved or removed so the feed delivery platform again moves along the original route prior to providing fresh feed to animals in the habitat.

8. 	Claims 5-7 and 12-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruizenaar et al. (US Patent Publication 2017/0156287) in view of Marchant et al. (US Patent Publication 2017/0202191).
a. Regarding claim 5, Ruizenaar teaches a system comprising one or more communication interfaces in wireless communication with one or more feed delivery platforms 5 [self propelled feeding vehicle 5 [0054]] and one or more habitats 1a, 1b [feeding locations 10 a-10 f in the barns [0054]; The feed control system is connected with the loading station 12 and can then transmit data to the regulating unit. Such data could also be transmitted wirelessly by suitable means, such as WIFI, or Bluetooth sending/receiving units [0061]]; one or more processors 23 and computer-readable storage media storing computer-executable instructions [a feed control system 23 which may at least partially be provided on the feeding vehicle in the form of the regulating unit, and is provided with at least one memory in which data are stored [0059]], which when executed by the one or more processors cause the one or more processors to receive data from the one or more habitats [feed measurement device 9 may be present at the feeding location and measure the amount of feed present at the feeding locations repeatedly or continuously, e.g. by providing weighing cells in a feed bunk [0071]; feed control system 23 determines, based on the measured amounts of feed at the feeding locations, which one of these locations has a feed requirement [0069]], determine, from the data, that a feed level of a feed dais of a first habitat of the one or more habitats is below a feed threshold, send a signal to a first feed delivery platform of the one or more feed delivery platforms 5, the signal to dispatch the first feed delivery platform to the first habitat [feed control system 23 determines, based on the measured amounts of feed at the feeding locations, which one of these locations has a feed requirement. The feed control system 23 then determines which feeding location needs to be provided with feed at the next feeding round of the feeding vehicle, and prepares the necessary data and transmits these data to the regulating unit of the feeding vehicle [0067]; below the threshold, a feed requirement is determined and a first amount is decided to be delivered by feed delivery device 5 to the feeding location, which amount is expressed in kilograms and delivered to the feeding location [0069]]; and receive an amount associated with the feed dispensed into the feed dais by the first feed delivery platform [measure the amount of feed present at the feeding locations repeatedly or continuously, e.g. by providing weighing cells in a feed bunk [0071]].
Ruizenaar does not specifically teach one or more habitats containing at least one insect. Marchant teaches one or more habitats 10 containing at least one insect [an enclosure for containing the adult insects, adapted to permit air circulation into and out of the enclosure and to admit external illumination into the enclosure, claim 1] for the purpose of providing controlled environmental conditions for continuous large scale production of insect larvae which may be used for example in livestock feed or feed ingredients, pet food, or food stuffs for human consumption.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Ruizenaar to include one or more habitats containing at least one insect as taught by Marchant because doing so would have provided controlled environmental conditions for continuous large scale production of insect larvae which may be used for example in livestock feed or feed ingredients, pet food, or food stuffs for human consumption.
b. Regarding claim 6, Ruizenaar in view of Marchant teaches (references to Ruizenaar) the system as recited in claim 5 includes sending the signal to the first feed delivery platform 5 to dispatch the first feed delivery platform to the first habitat [feed control system 23 determines, based on the measured amounts of feed at the feeding locations, which one of these locations has a feed requirement. The feed control system 23 then determines which feeding location needs to be provided with feed at the next feeding round of the feeding vehicle, and prepares the necessary data and transmits these data to the regulating unit of the feeding vehicle [0067]; below the threshold, a feed requirement is determined and a first amount is decided to be delivered by feed delivery device 5 to the feeding location, which amount is expressed in kilograms and delivered to the feeding location [0069]]. Ruizenaar further teaches sending a navigation path to the first feed delivery platform 5 [feed control system 23 determines that 600 kg of feed composition A needs to be delivered to feed locations 10 e and 10 a, and prepares a suitable data package for the feed delivery device to be able to execute the order. The data package including navigation route information. With the feed delivery device 5 at the feed loading station 12, the data is then sent from the control system 23 to the regulating unit 11 (which can be seen as a part of the feed control system) of the feeding vehicle 5 [0081]].
c. Regarding claim 7, Ruizenaar in view of Marchant teaches (references to Ruizenaar) the system as recited in claim 5 wherein sending the signal to the first feed delivery platform 5 to dispatch the first feed delivery platform to the first habitat includes sending a list indicating a set of habitats that are low on feed, the list including first habitat 1a and at least one second habitat 1b of the one or more habitats [feeding locations 10 a-10 f in the barns [0054]; feed control system 23 determines, based on the measured amounts of feed at the feeding locations, which one of these locations has a feed requirement. The feed control system 23 then determines which feeding location needs to be provided with feed at the next feeding round of the feeding vehicle, and prepares the necessary data and transmits these data to the regulating unit of the feeding vehicle [0067]; feed control system 23 determines that 600 kg of feed composition A needs to be delivered to feed locations 10 e and 10 a, and prepares a suitable data package for the feed delivery device to be able to execute the order. The data package including navigation route information. With the feed delivery device 5 at the feed loading station 12, the data is then sent from the control system 23 to the regulating unit 11 (which can be seen as a part of the feed control system) of the feeding vehicle 5 [0081]].
d. Regarding claim 12, Ruizenaar in view of Marchant teaches (references to Ruizenaar) the system as recited in claim 5 wherein the computer-readable storage media storing computer-executable instructions, when executed by the one or more processors 23 cause the one or more processors to send a second signal to the first feed delivery platform 5 [self propelled feeding vehicle 5 [0054]] indicating an amount of feed to dispense into the feed dais [feed control system 23 determines, based on the measured amounts of feed at the feeding locations, which one of these locations has a feed requirement. The feed control system 23 then determines which feeding location needs to be provided with feed at the next feeding round of the feeding vehicle, and prepares the necessary data and transmits these data to the regulating unit of the feeding vehicle [0067]; feed control system 23 determines that 600 kg of feed composition A needs to be delivered to feed locations 10 e and 10 a, and prepares a suitable data package for the feed delivery device to be able to execute the order. The data package including navigation route information. With the feed delivery device 5 at the feed loading station 12, the data is then sent from the control system 23 to the regulating unit 11 (which can be seen as a part of the feed control system) of the feeding vehicle 5 [0081]].
e. Regarding claim 13, Ruizenaar in view of Marchant teaches (references to Ruizenaar) the system as recited in claim 5 wherein the computer-readable storage media storing computer-executable instructions, which when executed by one or more processors 23 cause the one or more processors to determine, from the data, that a second feed level of a second feed dais of a second habitat of the one or more habitats is below the feed threshold [feed control system 23 determines, based on the measured amounts of feed at the feeding locations, which one of these locations has a feed requirement. The feed control system 23 then determines which feeding location needs to be provided with feed at the next feeding round of the feeding vehicle, and prepares the necessary data and transmits these data to the regulating unit of the feeding vehicle [0067]; feed control system 23 determines that 600 kg of feed composition A needs to be delivered to feed locations 10 e and 10 a, and prepares a suitable data package for the feed delivery device to be able to execute the order. The data package including navigation route information. With the feed delivery device 5 at the feed loading station 12, the data is then sent from the control system 23 to the regulating unit 11 (which can be seen as a part of the feed control system) of the feeding vehicle 5 [0081]] and send a second signal to a second feed delivery platform of the one or more feed delivery platforms, the second signal to dispatch the second feed delivery platform to the second habitat [It is further possible that the method is carried out using multiple feed delivery devices. Each having the same or a different predetermined route or routes. The amount of feed present at a feeding location can be measured every time a feed delivery device passes. The data thus obtained may be used by other feed delivery devices to determine the feeding locations with a feed requirement [0035]].
f. Regarding claim 14, Ruizenaar in view of Marchant teaches (references to Ruizenaar) the system as recited in claim 5 wherein the computer-readable storage media storing computer-executable instructions, which when executed by one or more processors 23 cause the one or more processors to determine a delivery threshold has been meet or exceeded; and send, in response to the delivery threshold being meet or exceeded [feed control system 23 determines, based on the measured amounts of feed at the feeding locations, which one of these locations has a feed requirement. The feed control system 23 then determines which feeding location needs to be provided with feed at the next feeding round of the feeding vehicle, and prepares the necessary data and transmits these data to the regulating unit of the feeding vehicle [0067]; feed control system 23 determines that 600 kg of feed composition A needs to be delivered to feed locations 10 e and 10 a, and prepares a suitable data package for the feed delivery device to be able to execute the order. The data package including navigation route information. With the feed delivery device 5 at the feed loading station 12, the data is then sent from the control system 23 to the regulating unit 11 (which can be seen as a part of the feed control system) of the feeding vehicle 5 [0081]], a second signal to a second feed delivery platform of the one or more feed delivery platforms, the second signal to dispatch the second feed delivery platform to a second habitat [It is further possible that the method is carried out using multiple feed delivery devices. Each having the same or a different predetermined route or routes. The amount of feed present at a feeding location can be measured every time a feed delivery device passes. The data thus obtained may be used by other feed delivery devices to determine the feeding locations with a feed requirement [0035]].
g. Regarding claim 15, Ruizenaar teaches a method comprising receiving, at a feed delivery platform 5 [self propelled feeding vehicle 5 [0054]], an initiation signal from a management system signal from a management system 23 [a feed control system 23 which may at least partially be provided on the feeding vehicle in the form of the regulating unit, and is provided with at least one memory in which data are stored [0059]]; initiating, by feed delivery platform 5 a feed delivery to one or more habitats 1a, 1b [feeding locations 10 a-10 f in the barns [0054] in response to receiving the initiation signal, identifying a first habitat of the one or more habitats within an environment [feed control system 23 determines, based on the measured amounts of feed at the feeding locations, which one of these locations has a feed requirement. The feed control system 23 then determines which feeding location needs to be provided with feed at the next feeding round of the feeding vehicle, and prepares the necessary data and transmits these data to the regulating unit of the feeding vehicle [0067]; feed control system 23 determines that 600 kg of feed composition A needs to be delivered to feed locations 10 e and 10 a, and prepares a suitable data package for the feed delivery device to be able to execute the order. The data package including navigation route information. With the feed delivery device 5 at the feed loading station 12, the data is then sent from the control system 23 to the regulating unit 11 (which can be seen as a part of the feed control system) of the feeding vehicle 5 [0081]]; orienting, by the feed delivery platform, a feed delivery apparatus 8 with the first habitat [A feed discharging device 8 is provided on the feed delivery vehicle to discharge feed from the container 7 [0054]]; and delivering a desired amount of feed into the first habitat by the feed delivery apparatus [a first amount is decided to be delivered by feed delivery device 5 to the feeding location, which amount is expressed in kilograms and delivered to the feeding location [0069]]. Ruizenaar does not specifically teach one or more habitats associated with insect populations. Marchant teaches one or more habitats 10 associated with insect populations [an enclosure for containing the adult insects, adapted to permit air circulation into and out of the enclosure and to admit external illumination into the enclosure, claim 1] for the purpose of providing controlled environmental conditions for continuous large scale production of insect larvae which may be used for example in livestock feed or feed ingredients, pet food, or food stuffs for human consumption.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Ruizenaar to include one or more habitats associated with insect populations as taught by Marchant because doing so would have provided controlled environmental conditions for continuous large scale production of insect larvae which may be used for example in livestock feed or feed ingredients, pet food, or food stuffs for human consumption.
h. Regarding claim 16, Ruizenaar in view of Marchant teaches (references to Ruizenaar) the method as recited in claim 15 comprising determining the desired amount of feed prior to delivering the desired amount of feed into the habitat [a first amount is decided to be delivered by feed delivery device 5 to the feeding location, which amount is expressed in kilograms and delivered to the feeding location [0069]].
i. Regarding claim 17, Ruizenaar in view of Marchant teaches (references to Ruizenaar) the system as recited in claim 15 comprising identifying a second habitat of the one or more habitats 1a, 1b [feeding locations 10 a-10 f in the barns [0054] within an environment [feed control system 23 determines that 600 kg of feed composition A needs to be delivered to feed locations 10 e and 10 a, and prepares a suitable data package for the feed delivery device to be able to execute the order. The data package including navigation route information. With the feed delivery device 5 at the feed loading station 12, the data is then sent from the control system 23 to the regulating unit 11 (which can be seen as a part of the feed control system) of the feeding vehicle 5 [0081]]; orienting, by feed delivery platform 5, feed delivery apparatus 8 with the second habitat [A feed discharging device 8 is provided on the feed delivery vehicle to discharge feed from the container 7 [0054]]; and delivering a second desired amount of feed into second habitat 1b by the feed delivery apparatus [deliver the 600 kg of feed composition A to feeding locations 10 e and 10 a [0077]].


9. 	Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruizenaar et al. (US Patent Publication 2017/0156287) in view of Marchant et al. (US Patent Publication 2017/0202191) as applied to claim 5 above, and further in view of Palsgaard et al. (US Patent Publication 2015/0149050).
a. Regarding claim 8, Ruizenaar in view of Marchant teaches (references to Ruizenaar) the system as recited in claim 5 having computer-readable storage media storing computer-executable instructions [a feed control system 23 which may at least partially be provided on the feeding vehicle in the form of the regulating unit, and is provided with at least one memory in which data are stored [0059]]. Ruizenaar in view of Marchant does not specifically teach instructions which cause the one or more processors to determine from the data an issue with the first habitat and send an alert related to the issue to a device associated with a facility operator. Palsgaard teaches instructions which cause the one or more processors to determine from the data an issue with the first habitat [monitor the health status of the animal by measuring the body temperature of the animal. The body temperature is commonly used in the veterinary science for identifying sick animals [0065]; camera 54 may be used for determining the temperature of the animal. The temperature of the animal may be used for determining whether the animal is sick, i.e. has a fever, or other diseases as well as injuries. The information about the health status of the animal may be stored [0130]] and send an alert related to the issue to a device associated with a facility operator [a wireless communication unit, such as a WIFI or GSM unit, for communicating the data to a server, computer or handheld device [0068]; The animal may thereafter be removed and treated in order to avoid spreading of disease among the population of animals [0065]] for the purpose of providing for monitoring animal health status, identifying sick animals and communicating information about the health status of the animal to a server, computer or handheld device so sick animals may be removed and treated to avoid spreading disease among the animals.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Ruizenaar in view of Marchant to include instructions which cause the one or more processors to determine from the data an issue with the first habitat and send an alert related to the issue to a device associated with a facility operator as taught by Palsgaard because doing so would have provided for monitoring animal health status, identifying sick animals and communicating information about the health status of the animal to a server, computer or handheld device so sick animals may be removed and treated to avoid spreading disease among the animals.
b. Regarding claim 9, Ruizenaar in view of Marchant and Palsgaard teaches (references to Palsgaard) the system as recited in claim 8, wherein the issue is associated with at least one of a health of a population within the first habitat [The animal may thereafter be removed and treated in order to avoid spreading of disease among the population of animals [0065]; monitor the health status of the animal by measuring the body temperature of the animal. The body temperature is commonly used in the veterinary science for identifying sick animals [0065]; camera 54 may be used for determining the temperature of the animal. The temperature of the animal may be used for determining whether the animal is sick, i.e. has a fever, or other diseases as well as injuries. The information about the health status of the animal may be stored [0130]]; a size of the insect population; a developmental state of the insect population; a cleanliness level of the first habitat; a presence of a foreign object within the habitat; or a disruption to the feed dais. Ruizenaar in view of Marchant and Palsgaard teaches (references to Marchant) the system as recited in claim 8, having an insect population within first habitat 10 [an enclosure for containing the adult insects, adapted to permit air circulation into and out of the enclosure and to admit external illumination into the enclosure, claim 1].

10. 	Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruizenaar et al. (US Patent Publication 2017/0156287) in view of Marchant et al. (US Patent Publication 2017/0202191) as applied to claim 5 above, and further in view of van der Lely et al. (US 5,816,192).
a. Regarding claim 10, Ruizenaar in view of Marchant teaches (references to Ruizenaar) the system as recited in claim 5 having computer-readable storage media storing computer-executable instructions [a feed control system 23 which may at least partially be provided on the feeding vehicle in the form of the regulating unit, and is provided with at least one memory in which data are stored [0059]]. Ruizenaar in view of Marchant does not specifically teach instructions which cause one or more processors to receive second data from the first feed delivery platform; determine from the second data an issue with the first feed delivery platform; and send an alert related to the issue to a device associated with a facility operator. Van der Lely teaches instructions which cause one or more processors to receive second data from first feed delivery platform 1 [an automatically operating feed wagon designated generally by reference numeral 1 of the invention is employed for feeding animals, col. 1 lines 50-53], determine from second data an issue with first feed delivery platform 1 [sensors serve to measure the distance to unexpected, inanimate objects or obstacles, col. 3 lines 7-9] and send an alert related to the issue to a device 30 associated with facility operator [If an unexpected inanimate object is detected by such sensor, an attention signal is directed to the farmer by means of communication with the central computer. In the present embodiment, this signal consists of a paper print and/or a message on the display screen of central computer 30, col. 5 lines 24-29] for the purpose of providing an automatically operating feed delivery platform with sensors to measure the distance to unexpected inanimate objects or obstacles and if an unexpected object or obstacle is detected to direct an alert to a device associated with the facility operator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Ruizenaar in view of Marchant to include instructions which cause one or more processors to receive second data from the first feed delivery platform; determine from the second data an issue with the first feed delivery platform; and send an alert related to the issue to a device associated with a facility operator as taught by van der Lely because doing so would have provided an automatically operating feed delivery platform with sensors to measure the distance to unexpected inanimate objects or obstacles and if an unexpected object or obstacle is detected to direct an alert to a device associated with the facility operator.
b. Regarding claim 11, Ruizenaar in view of Marchant and van der Lely teaches (references to van der Lely) the system as recited in claim 10, wherein the issue is associated with at least one of an obstruction to a path of the first feed delivery platform [sensors serve to measure the distance to unexpected, inanimate objects or obstacles, col. 3 lines 7-9; If an unexpected inanimate object is detected by such sensor, an attention signal is directed to the farmer by means of communication with the central computer. In the present embodiment, this signal consists of a paper print and/or a message on the display screen of central computer 30, col. 5 lines 24-29]; a power level of the first feed delivery platform; or a feed level of a hopper of the first feed delivery platform.

11. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ruizenaar et al. (US Patent Publication 2017/0156287) in view of Marchant et al. (US Patent Publication 2017/0202191) as applied to claim 15 above, and further in view of Pastoor et al. (US Patent Publication 2014/0217977).
a. Regarding claim 18, Ruizenaar in view of Marchant teaches (references to Ruizenaar) the system as recited in claim 15 having feed delivery platform 5 [self propelled feeding vehicle 5 [0054]]. Ruizenaar further teaches positioning feed delivery platform 5 with respect to recharge station 20 to initiate a recharge operation [loading station 12 comprises a charging point 20 of a charging system 21 for charging the battery system of the feed vehicle 5. The loading station 12 therefore also forms a battery charging station; feed vehicle 5 is connected to the charging point 20 at the loading station and the battery system of the feed vehicle 5 is charged by means of the charging system 21 [0055]]. Ruizenaar in view of Marchant does not specifically teach determining, by the feed delivery platform, that a power level associated with the feed delivery platform is below a first power threshold; identifying a recharge station and determining, by the feed delivery platform, the power level associated with the feed delivery platform has met or exceeded a second power threshold. Pastoor teaches determining, by feed delivery platform 2 that a power level associated with the feed delivery platform is below a first power threshold, identifying recharge station 30 [When the batteries need to be recharged, the vehicle is programmed to navigate to charging station 30, dock with it such that the inlet side coupling means is connected to a power supply outlet of the charging station and energy can flow to the batteries for charging [0048]] and determining, by feed delivery platform 2 the power level associated with the feed delivery platform has met or exceeded a second power threshold [After the batteries of the vehicle are sufficiently charged the vehicle is programmed to move away from the charging station [0072]] for the purpose of providing an autonomously movable, electrically powered vehicle programmed to navigate to a recharging station, dock with it such that energy can flow to the batteries for charging and move away from the charging station after determining that the batteries are sufficiently charged.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Ruizenaar in view of Marchant to include determining, by the feed delivery platform, that a power level associated with the feed delivery platform is below a first power threshold; identifying a recharge station and determining, by the feed delivery platform, the power level associated with the feed delivery platform has met or exceeded a second power threshold as taught by Pastoor because doing so would have provided an autonomously movable, electrically powered vehicle programmed to navigate to a recharging station, dock with it such that energy can flow to the batteries for charging and move away from the charging station after determining that the batteries are sufficiently charged. 

12. 	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ruizenaar et al. (US Patent Publication 2017/0156287) in view of Marchant et al. (US Patent Publication 2017/0202191) as applied to claim 15 above, and further in view of Palsgaard et al. (US Patent Publication 2015/0149050).
a. Regarding claim 19, Ruizenaar in view of Marchant teaches (references to Ruizenaar) the system as recited in claim 15 comprising identifying a feed station 12 positioning, by feed delivery platform 5, hopper 7 [feeding vehicle 5 comprises a container 7 to hold feed [0054]] with respect to feed station 12 to initiate a refill operation [feed vehicle 5 is set up on a loading station 12, in which the container 7 of the feed vehicle 5 is filled with an amount of feed [0055]]; and determining, by feed delivery platform 5, the amount of feed stored in hopper 7 has met or exceeded a second feed threshold [the system then determines what the maximum filling amount of the container 7 of the feed delivery device 5 is [0079]; feeding vehicle 5, once filled, drives along the route 19 to deliver the 600 kg of feed composition A to feeding locations [0081]]. Ruizenaar in view of Marchant does not specifically teach determining by feed delivery platform, that an amount of feed stored in hopper associated with feed delivery platform is below a first feed threshold. Palsgaard teaches determining by feed delivery platform 20 that an amount of feed stored in hopper 28 associated with feed delivery platform 20 is below a first feed threshold [When the feed tank 28 is empty, the feeding vehicle 20 may be programmed to autonomously return to a re-supply station being e.g. the maintenance shed 22 to be re-supplied [0137]] for the purpose of providing for a feed delivery platform programmed to autonomously return to a re-supply station to be re-supplied when an amount of feed stored in the hopper is determined to be below a first feed threshold.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Ruizenaar in view of Marchant to include determining by the feed delivery platform that an amount of feed stored in a hopper is below a first feed threshold as taught by Palsgaard because doing so would have provided for a feed delivery platform programmed to autonomously return to a re-supply station to be re-supplied when an amount of feed stored in the hopper is determined to be below a first feed threshold.

13. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ruizenaar et al. (US Patent Publication 2017/0156287) in view of Marchant et al. (US Patent Publication 2017/0202191) as applied to claim 15 above, and further in view of Christian (GB1564197).
a. Regarding claim 20, Ruizenaar in view of Marchant teaches (references to Ruizenaar) the system as recited in claim 15 comprising orienting, by feed delivery platform 5, feed delivery apparatus 8 with the first and second habitats 1a, 1b [feeding locations 10 a-10 f in the barns [0054] and delivering a desired amount of feed into the first and second habitats [feed control system 23 determines that 600 kg of feed composition A needs to be delivered to feed locations 10 e and 10 a, and prepares a suitable data package for the feed delivery device to be able to execute the order. The data package including navigation route information. With the feed delivery device 5 at the feed loading station 12, the data is then sent from the control system 23 to the regulating unit 11 (which can be seen as a part of the feed control system) of the feeding vehicle 5 [0081]].
Ruizenaar in view of Marchant does not specifically teach orienting the feed delivery apparatus with the second habitat at substantially the same time as the feed delivery apparatus orients with the first habitat; and identifying a second habitat of the one or more habitats within an environment at substantially the same time as the feed delivery platform identifies the first habitat; delivering a second desired amount of feed into the second habitat by a second feed delivery apparatus associated with the feed delivery platform at substantially the same time as the first feed delivery platform delivers the first desired amount of feed to the first habitat. Christian teaches orienting feed delivery apparatus 70 with the second habitat 12 at substantially the same time as feed delivery 70 apparatus orients with the first habitat; identifying a second habitat 12 of the one or more habitats within an environment at substantially the same time as feed delivery platform 10’ identifies the first habitat; delivering a second desired amount of feed into the second habitat by a second feed delivery apparatus 72 associated with feed delivery platform 10’ at substantially the same time as the first feed delivery platform delivers the first desired amount of feed to the first habitat [cart being adapted to serve two rows of troughs 12. The worm 64 is at both ends connected to open outlet spouts 70 and 72, from which the dry feeding stuff may freely be led down into fodder troughs 12 at both sides of the feeding passage 8, FIG. 5] for the purpose of providing a fully automatic feed delivery platform adapted to deliver desired amounts of feed to two troughs at both sides of a feeding passage between opposite sides of first and second habitats at substantially the same time to feed more habitats in less time and with fewer detours. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Ruizenaar in view of Marchant to include orienting the feed delivery apparatus with the second habitat at substantially the same time as the feed delivery apparatus orients with the first habitat; and identifying a second habitat of the one or more habitats within an environment at substantially the same time as the feed delivery platform identifies the first habitat; delivering a second desired amount of feed into the second habitat by a second feed delivery apparatus associated with the feed delivery platform at substantially the same time as the first feed delivery platform delivers the first desired amount of feed to the first habitat as taught by Christian because doing so would have provided a fully automatic feed delivery platform adapted to deliver desired amounts of feed to two troughs at both sides of a feeding passage between opposite sides of first and second habitats at substantially the same time to feed more habitats in less time and with fewer detours.

14. 	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Palsgaard et al. (US Patent Publication 2015/0149050) in view of Pastoor et al. (US Patent Publication 2014/0217977) and Marchant et al. (US Patent Publication 2017/0202191) as applied to claim 1 above and further in view of Wisse et al. (US Patent Publication 2015/0230427).
a. Regarding claim 21, Palsgaard in view of Pastoor and Marchant teaches (references to Palsgaard) the feed delivery platform as recited in claim 1 includes identifying recharge station 22 and positioning feed delivery platform 20 with respect to the recharge station to initiate the recharge operation [the feeding vehicle 20 may be programmed to autonomously return to a re-supply station being e.g. the maintenance shed 22 to be re-supplied [0137]] to initiate a recharge operation [electric motor 38′ is powered by a battery pack (not shown), which may be recharged at the maintenance shed 22 [0139]].
Palsgaard in view of Pastoor and Marchant does not specifically teach receiving an indication of an assigned recharge station from a plurality of recharge stations and positioning the feed delivery platform with respect to the assigned recharge station. Wisse teaches receiving an indication of an assigned recharge station from a plurality of recharge stations [a plurality of charging stations should preferably also be provided, for example at least one charging station per vehicle [0033]; vehicle is able to travel a predetermined route from a charging station through at least a part of the operating area and then back to this charging station, or possibly a further charging station [0032]] and positioning feed delivery platform 3b with respect to the assigned recharge station [feed-loading station 11 comprises a charging point 26 of a charging system 25 for charging the battery system of the feed vehicle 3 b. The feed-loading station 11 therefore also forms a charging station. The regulating unit 8 of the feed vehicle 3 b is designed to regulate the mixing device in such a way that the mixing device mixes the feed held in the container 4 while the feed vehicle 3 b is connected to the charging point 26 and the battery system of the feed vehicle 3 b is charged by means of the charging system 25 [0066]] for the purpose of providing for the battery system of the feed delivery platform to be charged by the nearest recharge station from a plurality of charging stations so that the charge level of the battery system is sufficient for the feed delivery platform to travel further.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platform taught by Palsgaard in view of Pastoor and Marchant to include receiving an indication of an assigned recharge station from a plurality of recharge stations and positioning the feed delivery platform with respect to the assigned recharge station as taught by Wisse because doing so would have provided for the battery system of the feed delivery platform to be charged by the nearest recharge station from a plurality of charging stations so that the charge level of the battery system is sufficient for the feed delivery platform to travel further.

Response to Arguments
15.	Applicant’s arguments from the response filed on 06/08/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 06/08/2022, see pages 12-16, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are at least partially persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Palsgaard et al. (US Patent Publication 2015/0149050), Pastoor et al. (US Patent Publication 2014/0217977), and Marchant et al. (US Patent Publication 2017/0202191). Examiner particularly notes the following:
Applicant argues:
1.)	Palsgaard discusses the wireless connection is for the motorized feeding vehicle 20 to transmit “the recorded data .. to the server 60”. Sending recorded data to a server does not teach or suggest “receiving a signal’ at a “feed delivery platform” let alone “initiating a feed delivery to one or more habitats in response to receiving the signal, individual ones of the one or more habitats associated with insect populations,” as claim 1 recites. Palsgaard discusses “in the autonomous mode, the motorized feeding vehicle may use the recorded spatial information for navigation and further be caused to deviate from its derived route and make a detour about any occasional object,” and that “the motorized feeding vehicle comprises an electromagnetic reader for reading an identification device of each cage and/or each animal,”. Neither using recorded spatial information nor electromagnetic readers teach or otherwise suggest either receiving a signal’ at a “feed delivery platform” nor “initiating a feed delivery to one or more habitats in response to receiving the signal, individual ones of the one or more habitats associated with insect populations,” as claim 1 recites.
	Examiner respectfully disagrees. Palsgaard teaches initiating a feed delivery [feeding started based on the data of the recorded fourth set of parameters [0134] to one or more habitats 16 [a plurality of cages 16 [0119]] in response to receiving the signal [animal feeding system may also be autonomously controlled by using the recorded fourth set of parameters [0052]] from management system 56 [controlled by the control unit 56 based on the previously recorded data [0132]]. Marchant teaches one or more habitats 10 associated with insect populations [an enclosure for containing the adult insects, adapted to permit air circulation into and out of the enclosure and to admit external illumination into the enclosure, claim 1]. Applicant’s assertion that using recorded spatial information does not teach or suggest receiving a signal at a feed delivery platform or initiating a feed delivery to one or more habitats in response to receiving the signal amounts to a general allegation without specifically pointing out how the language of the claims patentably distinguishes them from the references.
2.)	In Palsgaard, the motorized feeding vehicle 20 would have already had to initiate feed delivery to recording the recorded data and therefore, cannot teach or suggest “initiating a feed delivery to one or more habitats in response to receiving the signal,” as claim 1 recites and at best teaches away from the claimed feature.
Examiner respectfully disagrees. In Palsgaard, the recorded data are recorded in learn mode [learn mode, in which all of the first, second, third, fourth and optionally fifth sets of parameters are recorded as data [0131]]. In autonomous mode, feed delivery to one or more habitats is initiated in response to receiving a signal based on the recorded data [feeding started based on the data of the recorded fourth set of parameters [0134]; controlled by the control unit 56 based on the previously recorded data [0132]]. In response to Applicant’s assertion that the Palsgaard reference teaches away, Applicant mistakes "teaching away" as applying to a comparison of the application with the reference cited, rather than properly applying between the references of the combination.
b. Applicants arguments in the reply filed on 06/08/2022, see pages 17-18, with respect to the rejection of claims 5 and 15 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Ruizenaar et al. (US Patent Publication 2017/0156287) and Marchant et al. (US Patent Publication 2017/0202191).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY R LARSEN/Examiner, Art Unit 3643